McGraxjuc, C. J.
Complainant, claiming title under deeds from the State, issued upon sales for delinquent taxes for the years 1879 to 1887, both inclusive, files this bill to quiet title. The trial court held the deeds for the years 1879 to 1886, inclusive, to be void, and sustained the deed for 1887. Defendants appeal.
The lands had been owned by E. M. Eisdon, -who died in 1871. Defendants derive their title from EisdoiEs will. The sale for the taxes of 1887 was made under the law of 1889. At the time of the filing of the petition by the Auditor General, three of the defendants were residents of the State of Michigan, although they did not reside in the-county of Manistee, where the lands were located and the proceedings had. The lands were assessed to the “ estate-of Er M. Eisdon.” No personal service ivas had upon any of the resident devisees. A subpoena was issued, directed to the administrator of the estate of E. M. Eisdon, returnable February 6, 1890. The sheriff made return that he had, on January 29, 1890, served the subpoena “ on the within-named estate of E. M. Eisdon, by delivering to-William Vincent, agent, a true and compared copy,” etc. The decree was, however, entered January 22, 1890. The will of E. M. Eisdon was probated in Manistee county. Executors were appoiiited, the estate administered upon, and the executors discharged in 1876.
It is insisted by complainant that, inasmuch as the statute (section 54) provides that the publication of the notice shall be equivalent to personal service of notice on *401all persons not personally served, personal service was unnecessary. But this section of the statute must be read in connection with section 53, which provides specifically that the subpoena shall be personally served upon such delinquent tax-payer, if he can be found within the State, in the same manner as subpoenas in chancery are served; that, where the delinquent is a resident of the State, but not of the county, it shall be the duty of the sheriff to transmit the subpoena to the officer living nearest such delinquent; that such officer shall make service, and retransmit the subpoena; that, if service cannot be made, the return of the officer shall so state, giving the reason for such failure; and makes ample provision for the fees for such service. The language of section 54, referred to, relates to persons not personally served in accordance with the provisions of section 53, relating to personal service. It clearly was not the intention that the mandatory provisions of section 53 might be entirely ignored. Personal service upon the resident heirs was essential to confer jurisdiction.
Under this statute, it becomes important that supervisors shall observe the statutory provisions in making assessments. This statute provides that real property shall be assessed to the owner, if known; if not known, then to the1 occupant, if any; and, if there be no occupant, then as unknown. An executor, administrator, guardian, or trustee having control of real property may be treated as its owner’ for the purpose of assessment. Real property which belongs to a person deceased, not being in the control of an executor or administrator, may be assessed to his heirs or devisees jointly, without naming them, until they shall have given notice of their respective names to the supervisor, and of the division of the estate. The statute also makes it the duty of each supervisor, as soon as practicable after entering upon the duties of his office, to ascer*402tain the taxable property of his township, and the persons to whom it should be assessed, and their residences. The supervisor, in the present case, not only neglected a plain duty, — for the names of the owners could have been easily ascertained by referring to the records of the probate court, — but he failed to assess the property in the way contemplated by the statute. In Re Wiley, 89 Mich. 58, the petitioner was not the owner of the property at the time of the assessment, and it was there held that the term “ delinquent tax-payer ” was intended to apply to persons against whom the tax was assessed, and whose names ajjpeared upon the assessment roll.
It is insisted that the tax deeds for the years 1879 and 1880 were prima facie evidence of title, and, before any evidence was admissible tending to show their invalidity, the defendants should have shown that the legal taxes were tendered to the proper officer within the' time limited for redemption, under section 163 of the tax law of 1869, under which such, sales were made. These deeds were held to be invalid for two reasons: (1) Because the tax was not extended upon the assessment roll; 'and (2) because no distinction was made upon the roll between resident and non-resident lands. It was held in Seymour v. Peters, 67 Mich. 415, that these defects were fatal to the validity of the tax and of the tax deed. The defects in the present case go to the entire tax, and the section referred to requires the tender of such taxes only as were legally assessed.
The decree must therefore be reversed, and complainants bill dismissed, with costs of both courts.
. Long, Montgomery, and Hooker, JJ., concurred with McGrati-i, C. J.